Citation Nr: 0523952	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  00-16 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need of regular aid and attendance of another person.

2.  Entitlement to special monthly compensation on the basis 
of being permanently housebound.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. A. Saadat



INTRODUCTION

The veteran had active military service from June 1969 to May 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision and was previously remanded 
in October 2003.


FINDINGS OF FACT

1.  The objective evidence does not show that the veteran is 
totally blind or near totally blind, a patient in a nursing 
home, bedridden, or substantially confined to his dwelling or 
immediate premises as a result of his sole service-connected 
disability of post-traumatic stress disorder (PTSD).

2.  The objective evidence does not show that the veteran is 
bedridden, unable to dress or feed himself, unable to attend 
to the wants of nature, or incapable of protecting himself 
from the hazards or dangers incident to his daily 
environment.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
the need for regular aid and attendance of another person are 
not met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.350, 3.351, 3.352 (2004).

2.  The criteria for entitlement to special monthly 
compensation on account of being permanently housebound have 
not been met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, and 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.

The veteran has been provided VCAA content-complying notice 
and VA process via a January 2004 letter and September 2004 
supplemental statement of the case.  This letter advised him 
about what information and evidence was needed to 
substantiate his claims and what information and evidence had 
to be submitted by him, namely, any additional evidence and 
argument concerning whether he was entitled to special 
monthly compensation and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  The letter 
advised him about what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
A September 2004 supplemental statement of the case further 
notified him of the information and evidence needed to 
substantiate the claims and included VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).

Although the foregoing documents did not specifically contain 
the "fourth element" (i.e., telling him to provide any 
relevant evidence in his possession), he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claims.  When considering the notification letter and the 
supplemental statement of the case described above, as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. § 
7104(a), all questions in a matter which under 38 U.S.C. § 
511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-initial adjudication notice 
constitutes harmless error, especially since a RO 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been 
satisfied, any error in not providing a single notice to the 
claimant covering all content requirements is harmless error. 

Furthermore, any defect concerning the timing of the VCAA 
notice requirement was harmless error.  Although the notice 
provided to the veteran in January 2004 was not given prior 
to the first AOJ adjudication of the claims (in May 2000), 
the Court acknowledged in Pelegrini at 120 that where, as 
here, the Section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Here, that occurred by means of the January 2004 letter and 
subsequent supplemental statement of the case.  

In short, he has been provided with every opportunity to 
submit evidence and argument in support of his claims and 
with ample time to respond to VA notice.  For these reasons, 
deciding the appeal would not be prejudicial error.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the VA's duty to assist, the RO has obtained 
the evidence identified by the veteran. The file contains VA 
treatment and examination records, and the veteran has not 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claims.  The Board is not 
aware of a basis for speculating that any other relevant VA 
or private treatment records exist that have not been 
obtained.

Although the veteran asked for a Board hearing on a July 2000 
VA Form 9, he withdrew this request in a June 2002 telephone 
call. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim. 38 C.F.R. § 
3.159(c)(4)(i).  Examinations were provided in February 2000 
and July 2001.  Although the veteran's representative (in a 
July 2005 brief) argued that the case should be remanded for 
a new examination, no assertion has been made that the 
veteran's condition has worsened since his last VA 
examination.  Moreover, the clinical picture gleaned from the 
already obtained medical records (as detailed below) is more 
than adequate to evaluate the veteran's claims.    

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.

II.  Special monthly compensation

Special monthly compensation is payable for a single service-
connected disability rated as totally disabling, with 
additional service-connected disability independently rated 
at 60 percent, separate and distinct from the totally 
disabling service-connected disability and involving 
different anatomical segments or bodily systems.  38 U.S.C.A. 
§ 1114(s).  The veteran currently has a 100 percent rating 
for PTSD, but there is no additional service-connected 
disability.  Therefore, special monthly compensation is not 
warranted on this basis.  

Special monthly compensation is alternatively payable for 
being permanently housebound by reason of a service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  38 U.S.C.A. § 1114(s).  

Special monthly compensation is alternatively payable to a 
veteran who is, as a result of his service-connected 
disabilities, so helpless as to need or require the regular 
aid and attendance of another person.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b)(3).  A veteran will be considered in 
need of regular aid and attendance if he or she: (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to five degrees or less; (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 
3.351(c).  No evidence has been presented (nor allegation 
made) in this case that the veteran has a visual disability 
or is a patient in a nursing home.  

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: 

the inability of the veteran to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable; 

frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which, by reason of the 
particular disability, cannot be done 
without such aid; 

the inability of the veteran to feed 
himself through the loss of coordination 
of upper extremities or through extreme 
weakness; 

the inability to attend to the wants of 
nature; 

an incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the veteran from the 
hazards or dangers incident to his daily 
environment; 

a "bedridden" state (i.e., a condition 
which, through its essential character, 
actually requires that the claimant 
remain in bed.  The fact that the 
claimant has voluntarily taken to bed or 
that a physician has prescribed rest in 
bed for the greater or lesser part of the 
day to promote convalescence or cure will 
not suffice). 

38 C.F.R. § 3.352(a).

Not all (but at least one) of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) must be found to establish 
eligibility for aid and attendance.  The particular personal 
function which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  The evidence must only establish that the veteran is 
so helpless as to need regular aid and attendance, not that 
there is a constant need.  See Turco v. Brown, 9 Vet. App. 
222 (1996).  

The medical record documents numerous VA outpatient visits 
between April 1999 and March 2000, as well as examination of 
the veteran in February 2000 and April 2001.  Much of the 
veteran's treatment has centered on helping him work through 
the grieving process following the death of his wife at age 
39 from cancer (as opposed to his PTSD per se).  In any case, 
although he was noted to be poorly groomed at a November 1999 
outpatient visit, he also described as having fair hygiene in 
July 1999, to be well groomed in October 1999,  and to be 
fairly groomed in March 2000.  During his February 2000 
examination, he wore a jacket, ball cap, and jeans.  At the 
July 2001 examination, he appeared able to maintain personal 
hygiene.  In short, he has generally not appeared dirty or 
incapable of dressing dress himself or attending to the wants 
of nature.  There is also no evidence that the veteran uses 
prosthetics or an orthopedic appliance.

While he consistently reports difficulty with sleep and has 
been tearful during many visits, he has also described a 
lifestyle which clearly reflects a great deal of functional 
capability and self-sufficiency.  For example, at a June 1999 
visit, he reported that his son lived on his property but 
that his son apparently did not visit unless he (the son) 
needed something.  The veteran said he had a friend in 
another town with whom he occasionally visited.  He said he 
took care of 50 acres of farm but did not grow anything on 
it.  He took care of his house and had even bought a new 
computer.  At a November 1999 visit, he said that his sister 
and brother-in-law lived nearby and that he was going to help 
them build a house.  By the time of a January 2000 visit, he 
reported that his sister's family was now living with him.  
He had adjusted to this but occasionally missed his privacy.  
Subsequently in January 2000, he said he received support 
from his sister and her family (who continued to stay with 
him while they were building their home).  In short, the 
evidence has certainly not indicated that the veteran has 
depended on his son, his sister, or her family to protect him 
from hazards or dangers incident to his daily environment.  

Global Assessment of Function (GAF) scores have ranged from 
as low as 40 (in February 2000 and July 2001) to 55 (in 
December 1999).  GAF scores of 31 to 40 range indicate 
"[s]ome impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school)."  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition.  Thus 
even GAF scores as low as 40 do not represent a housebound or 
bedridden state, or an inability to care for oneself without 
the aid and attendance of another person.  

The preponderance of the evidence clearly reflects that the 
veteran's sole service- connected disability (PTSD) has not 
left him housebound or in need of the regular aid and 
attendance of another person.  The evidence is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule, so the claims for special monthly compensation 
are denied.

ORDER

Special monthly compensation on account of the need for aid 
and attendance of another person is denied.   

Special monthly compensation on account of being permanently 
housebound is denied.


	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


